Citation Nr: 0901801	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain with spondylolisthesis at L5-S1, from 
December 21, 1957, to July 12, 1985.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain with spondylolisthesis at L5-S1, from 
July 13, 1985, to January 27, 1994.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


 
INTRODUCTION


The veteran served on active duty from January 1956 to 
December 1957.

For good cause shown, the veteran's case has been advanced on 
the Board's docket in accord with 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By that decision, the RO awarded a 10 
percent rating for lumbosacral strain with spondylolisthesis 
at L5-S1 effective December 21, 1957, and a 20 rating 
effective from July 13, 1985.

Historically, the veteran filed a claim of entitlement to 
service connection for "back trouble" in March 1958.  The RO 
denied the claim in April 1958.  Attempts to reopen his claim 
in June 1960 and April 1988 were similarly denied.  In a July 
1994 rating decision, the RO denied reopening the veteran's 
claim of entitlement to service connection for a low back 
condition on the basis that new and material evidence had not 
been submitted sufficient to reopen the claim.  The veteran 
appealed that determination to the Board.

In January 1997, the Board granted the appeal to the extent 
that new and material evidence had been submitted sufficient 
to reopen the claim of entitlement to service connection for 
a low back disorder.  The de novo claim was remanded for 
further development and adjudication.  Upon remand, in June 
1997, the RO awarded service connection for chronic 
lumbosacral strain aggravating pre-existing L5-S1 
spondylolisthesis (hereinafter, "low back disorder").  A 40 
percent evaluation was assigned effective January 28, 1994, 
and a temporary total evaluation was assigned from February 
14, 1996, to April 1, 1996.  The veteran disagreed with the 
effective date assigned for the award of service connection.  
He did not disagree with the 40 percent rating assigned 
effective from January 28, 1994, and, thus, that issue is not 
before the Board.  See 38 C.F.R. §§ 20.200, 20.302.

In January 1998, the Board affirmed the denial of an 
effective date prior to January 28, 1994, for the grant of 
service connection for a low back disability.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).

By an October 1999 memorandum decision, the Court vacated the 
January 1998 Board decision.  Thereafter, in June 2000, the 
Board once again denied an effective date prior to January 
28, 1994, for the grant of service connection for a low back 
disability.  The veteran again appealed to the Court.

By an August 2002 decision, the Court reversed the June 2000 
decision.  In its decision, the Court remanded the matter for 
the assignment of an effective date for the initial award of 
service connection and the appropriate disability rating(s).

Pursuant to the Court's decision, in December 2002, the Board 
granted the veteran's claim and assigned an effective date of 
December 21, 1957, for the award of service connection for a 
low back disorder.  In addition, the Board indicated that it 
was undertaking additional evidentiary development pertaining 
to the issue of entitlement to an increased initial 
disability rating for the low back disorder.

Also in December 2002, the RO promulgated a rating decision 
in which it implemented the December 21, 1957, effective 
date.  Moreover, in that same rating decision, the RO 
assigned a 10 percent rating from December 21, 1957, to July 
12, 1985, and a 20 percent rating from July 13, 1985, to 
January 27, 1994, for his low back disorder.  The RO noted 
the ratings assigned from January 28, 1994, remained in 
effect and were unchanged by its decision. The veteran was 
notified of the decision and his appellate rights by letter 
dated in April 2003.  He was further informed that his claims 
file would remain at the Board "until all issues on appeal 
[were] resolved."

The Board contacted the veteran by letter dated in April 2003 
advising him that additional development was being undertaken 
concerning his appeal for entitlement to an increased initial 
rating for his service-connected low back disability.  The 
veteran responded in May 2003, indicating that all medical 
records were on file and had been submitted to the Board.

In June 2003, the Board determined that this statement, when 
liberally construed in light of a November 2002 statement 
that a 40 percent rating should be assigned for the low back 
disability from December 1957 to January 1994, served to 
express the veteran's disagreement with any initial rating 
less than 40 percent disabling.  The Board further determined 
that as the veteran had been notified by the RO and the Board 
that his records were at the Board, his statement filed at 
the Board was accepted as a notice of disagreement (NOD).  
Therefore, in accord with Manlincon v. West, 12 Vet. App. 238 
(1999), the Board remanded the claim of entitlement to a 
higher initial rating for the veteran's low back disorder 
from December 21, 1957, to January 27, 1994, to the RO for 
preparation of a Statement of the Case (SOC).  The SOC was 
subsequently promulgated in November 2003, and the veteran 
perfected an appeal by filing a timely Substantive Appeal in 
January 2004.  See 38 C.F.R. §§ 20.200, 20.302.

In September 2005, the Board determined that the veteran was 
not entitled to a rating in excess of 10 percent for his 
service-connected low back disorder for the period from 
December 21, 1957, to July 12, 1985, nor a rating in excess 
of 20 percent from July 13, 1985, to January 27, 1994.  The 
veteran appealed that decision to the Court.

By a November 2006 Order, the Court, pursuant to a joint 
motion, vacated the Board's September 2005 decision, and 
remanded the case for compliance with the instructions of the 
joint motion.  The joint motion essentially contended that 
the Board did not provide adequate reasons and bases for its 
determinations.

By a March 2007 decision, the Board addressed the contentions 
of the joint motion, and determined that the veteran was not 
entitled to a rating in excess of 10 percent for his service-
connected low back disorder for the period from December 21, 
1957, to July 12, 1985, nor a rating in excess of 20 percent 
from July 13, 1985, to January 27, 1994.  The veteran 
appealed that decision to the Court.

A July 2008 memorandum decision by the Court affirmed in part 
the March 2007 Board decision, reversed in part, vacated in 
part, and certain matters were remanded for further 
proceedings and readjudication consistent with the memorandum 
decision.  In essence, the Court affirmed the Board's March 
2007 decision to the extent it concluded higher ratings were 
not warranted for the pertinent period(s) under Diagnostic 
Codes 5292, 5294, and 5295.  However, the Court reversed the 
Board to the extent it did not consider whether higher 
rating(s) were warranted under other Diagnostic Codes.  In 
particular, whether an increased/separate rating (both terms 
are used in the Court decision) was warranted for 
neurological symptoms to include under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (which evaluates intervertebral disc 
syndrome).  The case was remanded to the Board for 
readjudication consistent with the Court's decision, as well 
as consideration of whether a medical opinion was necessary 
in determining whether the veteran is entitled to a separate 
disability rating under Diagnostic Code 5293 for neurological 
findings.  Judgment was entered by the Court in August 2008.

For the reasons stated below, the Board concludes that 
additional development is required to comply with the 
instructions of the Court's July 2008 memorandum decision in 
this case.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board finds that 
additional development is required in order to comply with 
these duties.

In determining that consideration of an increased/separate 
rating was required in this case, the Court referenced VA's 
own brief in this case in support of that conclusion.  That 
brief noted the following competent medical evidence: a May 
1984 radiology report which noted asymmetry of the nerve root 
sleeves or sheaths at L5, S1 levels; a July 1985 letter from 
Dr. YSL, who reported the veteran described back pain and 
muscle spasms radiating to both legs; and a November 1986 
private treatment record which showed pain in the right low 
back area radiating down the veteran's leg.  See Brief of the 
Appellee, page 7.

Although the Board does not dispute the aforementioned 
competent medical findings, there are other medical records 
on file which do not indicate neurological symptoms due to 
the service-connected disability.  For example, service 
records dated in March 1957 noted, in pertinent part, that 
physical examination was within normal limits except for a 
prominent spinous process at S1 and mild paravertebral muscle 
spasm low in the lumbar region, and a negative neurological 
examination of the lower extremities.  X-rays showed a pars 
interarticularis defect between L5-S1, slight anterior 
subluxation L5-S1, and spondylolysis but no 
spondylolisthesis.  In addition, the July 1985 statement from 
Dr. YSL noted that a CAT scan conducted earlier that month 
showed no diagnostic pathology over the L4, L5 disc space.  
Further, a February 1987 private medical statement from a Dr. 
VGB related that the veteran had no evidence of nerve root 
impingement, and opined that the veteran's symptoms were 
primarily mechanical in nature, that is, due to his 
spondylolysis.  Moreover, no competent medical opinion is of 
record which confirms the veteran had manifestation(s) of 
intervertebral disc syndrome during the relevant period 
and/or any other chronic neurological disability due to the 
service-connected lumbosacral strain with spondylolisthesis 
at L5-S1.  Without such competent medical evidence, the Board 
concludes it cannot adjudicate whether an increased/separate 
rating is warranted for neurological symptoms.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, the Board concludes that a new 
examination is required in order to address the issue of 
whether the veteran had manifestations of intervertebral disc 
syndrome during the relevant period and/or any other chronic 
neurological disability due to the service-connected 
lumbosacral strain with spondylolisthesis at L5-S1.  
Accordingly, a remand is required in this case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also observes that a decision was recently issued 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Although the present appeal is from the disagreement with the 
initial rating(s) assigned for the service-connected 
disability, as a remand is already required in this case the 
Board is of the opinion that the veteran should be provided 
with such notice to insure that he has been provided with all 
information which may aid in his appeal.

For these reasons, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an increased 
rating, as outlined by the holding of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), including information regarding 
former Diagnostic Code 5293.

2.  The veteran should be afforded an 
examination to determine whether he has 
intervertebral disc syndrome and/or any 
other neurological disability due to the 
service-connected lumbosacral strain with 
spondylolisthesis at L5-S1.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
in the examination report that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran currently has intervertebral 
disc syndrome and/or any other chronic 
neurologic disability that is due to the 
service-connected lumbosacral strain with 
spondylolisthesis at L5-S1.  If so, the 
examiner should indicate whether the 
competent medical evidence of record 
during the period from December 21, 1957, 
to January 27, 1994, reflects that such 
manifestations were present at that time.  
Moreover, if the veteran had such 
manifestations during this period, the 
examiner should indicate, to the extent 
possible, when such manifestations were 
first present in the competent medical 
evidence of that period and what the 
manifestations were.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review; i.e., address whether the veteran 
is entitled to an increased/separate 
rating during the pertinent period(s) for 
neurological symptoms to include under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the November 2003 SOC, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

